 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00260-LJO-SKO
11
                                  Plaintiff,
12
                            v.
13
     CESAR PENA,                                          STIPULATION AND PROTECTIVE ORDER
14
                                  Defendant.
15

16

17          WHEREAS, the discovery in this case involves information related to a confidential informant

18 whose work may be compromised if his/her identity were publicly disclosed (the “Protected

19 Information”); and

20          WHEREAS, the parties desire to have the Protected Information produced to undersigned

21 defense counsel;

22          The parties agree that entry of a stipulated protective order is appropriate.

23

24          THEREFORE, Cesar Pena (“Defendant”), by and through his counsel of record Michael

25 McKneely (“Defense Counsel”), and the United States of America, by and through Assistant United

26 States Attorney Jessica A. Massey, hereby agree and stipulate as follows:
27          1.     This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

28 Criminal Procedure, and its general supervisory authority.


      STIPULATION FOR PROTECTIVE ORDER                    1
30
 1          2.      This Order pertains to the Protected Information, the Bates numbers pertaining to which

 2 will be specified when produced to Defense Counsel (“the discovery”). This Order also relates to any

 3 verbal communications between the government and Defense Counsel about the confidential informant.

 4

 5          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

 6 documents or other information, verbal or written, that contain Protected Information with anyone other

 7 than Defense Counsel, defense investigators, and support staff. Defense Counsel may permit Defendant

 8 to review un-redacted documents in the presence of his or her attorney, defense investigators, and

 9 support staff. The parties agree that Defense Counsel, defense investigators, and support staff shall not

10 allow Defendant to copy or retain Protected Information contained in the discovery.

11

12           4.     The discovery and information therein may be used only in connection with the litigation

13 of this case and for no other purpose. The discovery is now and will forever remain the property of the

14 government. Defense Counsel will return the discovery to the government or certify that it has been

15 destroyed at the conclusion of the case.

16

17          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

18 ensure that it is not disclosed to third persons in violation of this agreement.

19

20          6.      Defense Counsel shall be responsible for advising Defendant, employees, other members

21 of the defense team, and defense witnesses of the contents of this Stipulation and Order.

22

23          7.      In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

24 withhold discovery from new counsel unless and until substituted counsel agrees also to be bound by

25 this Order.

26
27          8. Defense Counsel reserves the right to later seek to have the terms of this Order modified or

28 revoked. Defense Counsel agrees to return the discovery to the Government in its complete form if the


      STIPULATION FOR PROTECTIVE ORDER                    2
30
 1 terms of this Order are modified or revoked if so requested by the United States.

 2

 3            IT IS SO STIPULATED.

 4
              DATED: December 6, 2019                   McGREGOR W. SCOTT
 5                                                      United States Attorney
 6
                                                        By: /s/ Jessica A. Massey
 7                                                      JESSICA A. MASSEY
                                                        Assistant U.S. Attorney
 8

 9
              DATED: December 10, 2019                  By: /s/ Michael A. McKneely
10                                                      MICHAEL McKNEELY
                                                        Attorney for Defendant Cesar Pena
11

12

13
     IT IS SO ORDERED.
14

15
     Dated:     December 11, 2019                              /s/   Sheila K. Oberto       .
                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION FOR PROTECTIVE ORDER                 3
30
